The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartley (4928471) in view of Nagin (1707533) and Heberling (468015).
Bartley (figures 3-7) shows a linear bar grille and a device for mounting said linear bar grille to walls, ceilings, baseboard, floors, ducts, vents, HVAC systems, millwork, trenches, radiators and enclosures, said device comprising: cross bars (37, 31), the linear bar grille comprising linear bars (39) and cross bars (37) that direct flow of air (able to function as claimed as air would inherently change direction as needed once the air bounce against the grille), the cross bars containing indentations (33) in which the linear bars fit within, the cross bar having a flat top section, the cross bars (37) being below top surface of said linear bars (39, 32) and attaching to the linear bars from beneath said linear bars ( the cross bars having sections below the linear bars and supporting it from underneath).
Bartley does not show a clip consisting of a three sided U-shaped channel that slides over and captures a single cross bar on three sides, a base having a through hole, the clip fits over the flat top section, the base being on one side of the clip, the clip approximately equally or equal on both and right sides of the cross bar, said through hole accommodating a mechanical fastener, the entire clip being in a space between two of the linear bars and below surface of the linear bars in the linear bar grille and not below bottom of the linear bars.
	Heberling disclose the use of clips (c) to attach a single supporting cross bars (a) to its substructure, the clip consisting of a three sided U-shaped channel that slides over and captures said cross bar on three sides (the clips on the same cross bars), a base having a through hole, the clip fits over the flat top section, the base being on one side of the clip, the clip capturing the single cross bar approximately equally or equal on both and right sides of the cross bar, said through hole accommodating a mechanical fastener, the entire clip (c) being not below bottom of the linear bars.
	Nagin shows the entire clip (6) being in a space between two of the linear bars (4) and below surface of the linear bars in the linear bar grille and not below bottom of the linear bars.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bartley ’s structures to show the use of clips (c) to attach single supporting cross bars (a) to its substructure, the clip consisting of a three sided U-shaped channel that slides over and captures said single cross bar on three sides, a base having a through hole, the clip fits over the flat top section, the base being on one side of the clip, the clip capturing the single cross bar approximately equally or equal on both and right sides of the cross bar, said through hole accommodating a mechanical fastener, the entire clip (c) being not below bottom of the linear bars as taught by Heberling in order to securely mount the grille and its individual bars to its 
 	Bartley as modified shows all the claimed structural limitations.  The modified structures are able to function for mounting the linear bar grille to walls, ceilings, baseboard, floors, ducts vents, hvac systems, millwork, trenches, radiators, and enclosure, the fastener attaches the grille to a duct, frame opening, wall ceiling, cabinet base, vent, radiator, floor, window sill, trench or enclosure as claimed, the clip is installed, removed, and repositioned repeatedly on the bar grille, two of the devices are used to mount the linear bar grille, four of the device are used to mount the linear bar grille.
Response to Arguments
Applicant's arguments filed 1/30/2021 have been fully considered but they are not persuasive.
With resepct to applicant stating the reference Bartley not showing a linear bar grille, examiner would like to point out that the reference shows the claimed structural limitations as stated above and can function as a linear bar grille as claimed.  There is no claimed structural difference between applicant’s “ linear bar grille” vs. Bartley’s “linear bar grille”.  
The reference in figures 3-4 also shows the cross bars (37) being below the top surface (40) of linear bar (32, 39) as set forth above.  With respect to “ direct the flow of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

4/30/2021